          Case 2:20-cv-01129-MCE-EFB Document 50 Filed 08/06/20 Page 1 of 2


 1   Maxwell V. Pritt (SBN 253155)
        mpritt@bsfllp.com
 2   Matthew Chou (SBN 325199)
        mchou@bsfllp.com
 3
     BOIES SCHILLER FLEXNER LLP
 4   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 5   Telephone: (415) 293-6800
     Facsimile:    (415) 293-6899
 6

 7   Samuel C. Kaplan (pro hac vice pending)
        skaplan@bsfllp.com
 8   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
 9   Washington, D.C. 20005
     Telephone: (202) 237-2727
10   Facsimile:   (202) 237-6131
11
     Shira R. Liu (SBN 274158)
12      sliu@bsfllp.com
     BOIES SCHILLER FLEXNER LLP
13   401 Wilshire Blvd., Suite 850
     Santa Monica, CA 90401
14   Facsimile:     (310) 752-2400
15   Telephone:     (310) 752-2490

16   Counsel for Defendant Optum, Inc.

17
                               UNITED STATES DISTRICT COURT
18
                             EASTERN DISTRICT OF CALIFORNIA
19
20   DIANE GONZALEZ,                           Case No. 2:20-cv-01129-MCE-EFB

21                                             ORDER GRANTING OPTUM, INC.’S
                      Plaintiff,
            v.                                 MOTION TO CONSOLIDATE AND
22
                                               STAY
23   OPTUM, INC., et al.
                                               Court:   Courtroom 7, 14th Floor
24                                             Judge:   Hon. Morrison C. England, Jr.
                      Defendant.
25

26

27

28
     ORDER GRANTING OPTUM, INC.’S MOTION TO CONSOLIDATE AND STAY
                         CASE NO. 2:20-CV-01129-MCE-EFB
           Case 2:20-cv-01129-MCE-EFB Document 50 Filed 08/06/20 Page 2 of 2



 1          The Court has read and considered Optum, Inc.’s Motion to Consolidate and Stay (ECF No.

 2   46), to which no opposition has been submitted. Good cause appearing, hat Motion is GRANTED.

 3   Accordingly, it is HEREBY ORDERED that this matter is CONSOLIDATED with Matlock v.

 4   United HealthCare Services, Inc., No. 2:13-cv-02206-MCE-EFB and Humphrey v. United

 5   HealthCare Services, Inc., No. 2:14-cv-01792-MCE-EFB, and that the consolidated action remain

 6   STAYED for the reasons set forth in its orders in those matters. The Court’s May 12, 2020 order

 7   (Matlock Dkt. 61) remains in effect: The parties in this consolidated action are directed to notify

 8   the Court within 30 days following a further decision from the FCC, and shall in any event file a

 9   joint status report as to the status of these proceedings no later than six months from May 12, 2020,

10   advising the Court as to the status of the FCC’s proceedings.

11          IT IS SO ORDERED.

12
      DATED: August 6, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           1
     ORDER GRANTING OPTUM, INC.’S MOTION TO CONSOLIDATE AND STAY
                         CASE NO. 2:20-CV-01129-MCE-EFB
